DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.1.	Applicant’s election without traverse of Group (I), Claims 1- 12 and election of Single disclosed Specie as a Polymer comprising unit S1 and unit L13 in the response filed on November 4, 2022 is acknowledged.  
2.2.	It is noted that Claim 1 has phrase " wherein the polymer has a functional group which comprises one or both of a cation and an anion,..". However, Applicant did not elect any specific functional group and also did not elect presence of cation or anion. In order to clarify this issue, Examiner contacted Applicant's representative Mr. Grese on November 18, 2022. (see Interview Summary attached).  During phone conversation Mr. Grese explained that functional group is pendant carboxyl group and that polymer will become cationic or anionic in presence of neutralizing agent, for example, amine.
2.3.	Therefore, Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	Claims 1-12 are active and will be examine on the merits.
 Specification
Abstract
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
4.1.	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
4.2.	In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
4.3.	The Abstract filed on February 16, 2021 of the disclosure is objected to because:
a) Abstract comprises less than 50 words;
b) Abstract is silent regarding nature/ names of chemical compounds used in production of disclosed polymers – see paragraph 4.2 above.
c) Abstract is silent regarding method for preparing polymers, characteristic properties of the prepared polymers and their uses/utilities. 
 Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.1.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because Claim 1 recites: "  wherein the polymer has a functional group which comprises one or both of a cation and an anion,.". However, it is noted that formulas for S1 unit or L13 unit do not indicate that functional group of one or both units are in form of anion or cation:  for example, carboxylic functional group of unit S1 is not in form of ionized carboxylate anion and no additional functional groups by itself or in form of  cation or anion are shown in  Formulas of Claim 1. Therefore, scope of Claim 1 is unclear and for this reason indefinite.
For the purpose of the examination on the merits, it would be understood that polymer which obtained by polymerization of same units (S1 and L13) would have same functional groups and same ability to form anion or cation.  
	Appropriate correction is required.
5.2.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: presence of neutralizing agent and a solvent, for example, water, in order to form ionized polymer comprising cations or anions, as recited by Claim 1. 
                  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Cukier (US 2,515,758).
6.1.	Regarding Claims 1-12 Cukier disclosed polymer obtained by reaction of cyclohexene oxide (cyclohexane-1,2-epoxy – CYCE hereafter) which is corresponded to X = L13 unit and Trimellitic anhydride (TMA)- corresponded to S1 unit – both are elected by Applicant. (see col.1, ln.9 and 22-25 and col.4, ln. 12-16).
6.2.	Regarding phrase of Claim 1 as: " wherein the polymer has a functional group which comprises one or both of a cation and an anion", note that because CYCE  "usually" used  in equimolar ratio to polybasic acid – see col.1, 40-45 - than one of functional carboxylic group of TMA will not react with CYCE and will be present as pendant functional group ( see Formula of Claim 1 for unit S1) and therefore, will be capable to at least partially ionized in presence of neutralizing agent, for example, inorganic or organic base, to the carboxylate anion in aqueous media.
6.3.	Regarding Claims 4-6 note that according to Cukier, CYCE " usually " used in equimolar ratio to acid, which in this case is TMA. Therefore, MRQ will be equal 1 – this read on limitations of Claims 4-6. 
6.4.	 Cukier is silent with respect to molecular weight Mn, polydispersity D, Tg, AV ( acid value), OHV ( hydroxyl value)  and f ( functionality)  as claimed by Applicant. 
6.5.	However, because Cukier disclosed same method as used by Applicant, wherein same components used in same molar ratio ( see Applicant's Published Specification US 2021/0179858, Example PEX1, paragraph [0659]-[0660]) and specifically stated that reaction was run up to completion, which means all OH –groups generated during reaction were reacted with Carboxyl groups of TMA, then polymer disclosed by Cukier inherently has OHV of close to 0(zero) and for this reason, inherently has same value of AV, Tg, Mn , D and f  as claimed by Applicant.
6.6.	Alternatively it would be expected, that as substantially same polymer disclosed by Cukier would have same characteristics as claimed by Applicant , including OHV, AV, Tg, Mn , D and f , if obtained and tested.
6.7.	In addition, note that because Cukier is also teaches that (see col. 1, ln.45-54)  
" These new resins range in consistency from soft to very hard and brittle and have good solubility in organic solvents such as aliphatic and aromatic hydrocarbons, alcohols, ethers, ketones in hydrogenated solvents. Their acid numbers cover a wide range, depending on the polybasic acid employed, the ratio of the cyclohexeneoxide or cyclohexanediol to the acid and the temperature and length of time of heating".
	Therefore, Cukier provided sufficient guidance to one of ordinary skill in the art to obtained polymer with desirable characteristics by routine experimentation as mechanical property – soft or hard and/or brittle which will be inherently determine by molecular weight characteristics, Tg and residual acid and hydroxyl numbers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over Cukier (US 2,515,758) in view of Hirsch et al (US 3,062,770).
7.1.	Regarding Claims 1-12 Cukier disclosed polymer obtained by reaction of cyclohexene oxide (cyclohexane-1,2-epoxy – CYCE hereafter) which is corresponded to X = L13 unit and Trimellitic anhydride (TMA)- corresponded to S1 unit – both are elected by Applicant. (see col.1, ln.9 and 22-25 and col.4, ln. 12-16).
7.2.	Regarding Claims 4-6 note that according to Cukier, CYCE " usually " used in equimolar ratio to acid, which in this case is TMA. Therefore, MRQ will be equal 1 – this read on limitations of Claims 4-6. 
7.3.	 Cukier is silent with respect to molecular weight Mn, polydispersity D, Tg, AV ( acid value), OHV ( hydroxyl value)  and f ( functionality)  as claimed by Applicant. 
7.4.	However, because Cukier disclosed same method as used by Applicant, wherein same components used in same molar ratio ( see Applicant's Published Specification US 2021/0179858, Example PEX1, paragraph [0659]-[0660]) and specifically stated that reaction was run up to completion, which means all OH –groups generated during reaction were reacted with Carboxyl groups of TMA, than it would be expected that polymer disclosed by Cukier would have same properties, including  OHV close to 0(zero) and  same value of AV, Tg, Mn , D and f  as claimed by Applicant,
if obtained and tested.
7.5.	In addition, note that because Cukier is also teaches that (see col. 1, ln.45-54)  
" These new resins range in consistency from soft to very hard and brittle and have good solubility in organic solvents such as aliphatic and aromatic hydrocarbons, alcohols, ethers, ketones in hydrogenated solvents. Their acid numbers cover a wide range, depending on the polybasic acid employed, the ratio of the cyclohexeneoxide or cyclohexanediol to the acid and the temperature and length of time of heating".
	Therefore, Cukier provided sufficient guidance to one of ordinary skill in the art to obtained polymer with desirable mechanical properties and therefore, Molecular weight,  Tg, residual acid and hydroxyl numbers.
7.6.	Therefore, Cukier disclose same basic polymer as claimed by Applicant but silent 	regarding phrase of Claim 1 as: " wherein the polymer has a functional group which comprises one or both of a cation and an anion". 
However, it is well known how to solubilize solid polymer comprising TMA and Alkylene Oxide with acid numbers in range from 30 to 225 mg KOH/g  in order to obtain  aqueous solution suitable for production " superior surface coatings" by reaction with aqueous ammonium hydroxide or aqueous solution of a lower molecular weight aliphatic amine. 
Therefore, it would be obvious to adjust polymer disclosed by Cukier to specific range of Acid numbers from 30 to 225 mg KOH/g in order to obtain superior coating by use of aqueous ammonium or amine neutralizing agent, which will lead to ionizing pendant carboxylic functional group of the polymer.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765